 230324 NLRB No. 41DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Local 98 contends that the hearing officer demonstrated biasagainst Local 98 and denied it due process by admitting into evi-
dence allegedly irrelevant evidence. After a careful review of the
record and the hearing officer™s rulings, we find no merit to Local
98™s contentions.2All dates are in 1996 unless stated otherwise.International Brotherhood of Electrical Workers,Local Union No. 98 and Lucent Technologies,Inc. and Communications Workers of America,District 13 and Local 13590, AFLŒCIO. Cases4ŒCDŒ945 and 4ŒCDŒ946August 12, 1997DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANGOULDAND
MEMBERSFOXANDHIGGINSThe charges in this Section 10(k) proceeding werefiled on July 19, 1996, and July 22, 1996, by John B.
Langel on behalf of Lucent Technologies, Inc., and by
Communication Workers of America District 13, Local
13590, AFLŒCIO, respectively. The charges allege that
the Respondent, International Brotherhood of Electrical
Workers Local Union No. 98 (Local 98) violated Sec-
tion 8(b)(4)(D) of the National Labor Relations Act by
engaging in proscribed activity with an object of forc-
ing Lucent Technologies, Inc. (the Employer) to assign
certain work to employees represented by Local 98
rather than to employees represented by Communica-
tion Workers of America District 13, Local 13590,
AFLŒCIO (CWA). A hearing was held on September
17 and September 24, 1996, before Hearing Officer
Juditra Burgess. The Employer, Local 98, and CWA
have filed posthearing briefs.The National Labor Relations Board affirms thehearing officer™s rulings, and finds them free from
prejudicial error.1On the entire record, the Boardmakes the following findings.I. JURISDICTIONThe Employer, a New Jersey corporation, is engagedin the business of installing telecommunications equip-
ment. During the past year, it purchased and received
goods valued in excess of $50,000 directly from points
located outside the State of New Jersey and received
gross revenues in excess of $500,000. We find that the
Employer is engaged in commerce within the meaning
of Section 2(6) and (7) of the Act. The parties stipu-
lated, and we find, that Local 98 and CWA are labor
organizations within the meaning of Section 2(5) of
the Act.II. THEDISPUTE
A. Background and Facts of DisputeOn July 1, 1996,2the Employer commenced aproject to install 5E power plants and electronic
switches at a building located at 401 North Broad
Street in Philadelphia, Pennsylvania, to enable Sprint,
Inc. to operate cellular phone systems. Since July
about 20 different employees of the Employer, rep-
resented by CWA, have worked at the site. These em-
ployees are classified either as communications equip-
ment installers Code 3, associate communications serv-
ice technicians Code 4, or senior communications serv-
ice technicians Code 5. All three categories are as-
signed to the Employer™s operations unit within its
business communications system.On July 19, the Employer™s operations supervisor,Lawrence Blasko, observed picketing at the Employ-
er™s entrance to the 401 North Broad Street location
and at its parking garage and loading dock areas. After
he observed the pickets, Blasko spoke with Ed
Coppinger, who identified himself as a representative
of Local 98. Coppinger stated to Blasko that the pick-
ets belonged to Local 98 and that Local 98 was shut-
ting down the Employer™s operation at the 401 North
Broad Street building. Coppinger also stated that Local
98 would not allow the Employer™s employees to enter
the 401 North Broad Street building. Because of the
picketing, no employees of the Employer entered the
401 North Broad Street building.According to William Lake, president of CWA, whoalso is employed by the Employer as an installer,
Coppinger identified himself to Lake as the business
agent for Local 98 during a visit to the 401 North
Broad Street location on the second week of July.
Coppinger was at the site to check the union member-
ship status of the Employer™s employees. Coppinger
told Lake that the installation work was Local 98 workand ‚‚they were going to do it.™™ When Lake indicated
that CWA had a contract with the Employer to per-
form the work and ‚‚were going to do it from A to
Z,™™ Coppinger replied, ‚‚we™ll see about that.™™ There-
after, on the morning of July 19, Lake observed 25 to
30 Local 98 pickets at the Employer™s entrance to the
401 North Broad Street location. On July 20, Lake ob-
served 30 to 35 Local 98 pickets at the project. Ac-
cording to Lake, the Employer™s employees were un-
able to work on July 19 and 20, because the entrance
to the 401 North Broad Street location was blocked by
the pickets. Lake testified that he was also scheduledVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00230Fmt 0610Sfmt 0610D:\NLRB\324.029APPS10PsN: APPS10
 231ELECTRICAL WORKERS IBEW LOCAL 98 (LUCENT TECHNOLOGIES)3Employee Brian Nisbet also testified to picketing activities ofJuly 19 and 20 consistent with Lake™s testimony.to work on July 21 but that his supervisor told him notto report to the site.3As noted, charges were filed in this proceeding onJuly 19 and 22, and a hearing was conducted on Sep-
tember 17. On September 4, counsel for Local 98 stat-
ed in a letter to the Regional Director for Region 4
that Local 98 disclaimed any interest in the work in
dispute. As of the date of the hearing, the work in dis-
pute at the 401 North Broad Street location was near-
ing completion.B. Work in DisputeThe work in dispute is the installation of 5 ESS dig-ital switch and power plant telephone systems at the
Sprint, Inc. facility located at 401 North Broad Street
in Philadelphia, Pennsylvania.C. Contentions of the PartiesThe Employer and CWA contend that there is rea-sonable cause to believe that Local 98 violated Section
8(b)(4)(D) of the Act. They further contend that the
work in dispute should be assigned to the Employer™s
present employees represented by CWA on the basis of
the Employer™s bargaining agreements with CWA cov-
ering these employees; company preference and past
practice; area practice; relative skills; and economy and
efficiency of operations.Local 98 contends that there is no reasonable causeto believe that Section 8(b)(4)(D) has been violated
and that the Notice of Hearing should be quashed on
the basis of its September 4 letter stating that it dis-
claimed interest in the work in dispute. Local 98
makes no specific contention that, if an award is made,
any factor supports an award of the work in dispute to
employees represented by Local 98.D. Applicability of the StatuteBefore the Board may proceed with a determinationof dispute pursuant to Section 10(k) of the Act, it mustbe satisfied that there is reasonable cause to believe
that Section 8(b)(4)(D) has been violated and that the
parties have not agreed on a method for the voluntary
adjustment of the dispute.During the second week in July, Local 98 BusinessAgent Coppinger claimed the work in dispute when he
told Lake that the installation work at the 401 Broad
Street facility was Local 98™s work and that ‚‚they
were going to do it.™™ When Lake asserted that the
work was CWA™s work, Coppinger stated ‚‚we™ll see
about that.™™ Coppinger™s remarks were followed by
the presence of Local 98 pickets on July 19 and 20.
After Operations Supervisor Blasko observed the pick-
eting on July 19, Coppinger told him that the pickets
were from Local 98 and that Local 98 was shuttingdown the Employer™s operations at the 401 NorthBroad Street facility and would not allow the Employ-
er™s employees to enter that facility. The Employer™s
employees were unable to work on July 19 and 20 be-
cause of Local 98™s activities.Based on the foregoing, it is clear that Local 98,through Business Agent Coppinger, made oral claims
for the work in dispute at the 401 North Broad Street
facility. Thereafter, Local 98 engaged in picketing to
shut down the 401 North Broad Street worksite on July
19 and 20 so as not to allow the Employer™s employ-
ees to perform the work in dispute. In these cir-
cumstances,we find reasonable cause to believe that a
violation of Section 8(b)(4)(D) has occurred.We find no merit to the Local 98™s contention thatreasonable cause does not exist and that the Notice of
Hearing should be quashed on the basis of its Septem-
ber 4 letter to the Regional Director. The purported
disclaimer of interest sent on September 4 was made
several weeks after the occurrence of the conduct at
issue in this proceeding (on July 19 and 20) and was
made only after the issuance of the Notice of Hearing.
Further, the purported disclaimer was made only a few
weeks before the work in dispute was nearing comple-
tion. The disclaimer was confined to the particular site
involved. In addition, at a hearing in Case 4ŒCDŒ935,
held a month before the picketing herein, Local 98
made a similar disclaimer with respect to the same
type of work at a different site. Thus, we do not be-
lieve that the disclaimer herein effectively resolves this
multisite dispute. In these circumstances, we find that
Local 98™s purported disclaimer of September 4 was
ineffective and that reasonable cause exists to believe
that Section 8(b)(4)(D) has been violated. Finally,
there is no evidence indicating that a voluntary method
of resolving the jurisdictional dispute exists that would
be binding on all the parties.Having found that there is reasonable cause to be-lieve that a violation of Section 8(b)(4)(D) has oc-
curred and that there exists no agreed method for vol-
untary adjustment of the dispute within the meaning of
Section 10(k) of the Act, we conclude that the dispute
is properly before the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction
), 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of the dispute.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00231Fmt 0610Sfmt 0610D:\NLRB\324.029APPS10PsN: APPS10
 232DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4We note in this regard that, in a previous case, the Regional Di-rector for Region 4 in Case 4ŒCDŒ935 found in June 1996 that there
was reasonable cause to believe that Local 98 engaged in picketing
with an object of forcing the Employer to reassign telecommuni-
cations switching system and power plant work from CWA to Local
98. The Regional Director withdrew the notice of hearing in that
case only after Local 98 disclaimed interest in the work in dispute.1. Certifications and collective-bargainingagreementsThe Employer and CWA have an existing collec-tive-bargaining agreement covering the installation
work in dispute. The Employer™s predecessor per-
formed the type of work in dispute for many years and
employees represented by CWA have performed that
work for the predecessor and the Employer for about
60 years. Accordingly, this factor favors an award of
the work in dispute to employees represented by
CWA.2. Company preference and past practiceThe Employer prefers to assign the work in disputeto employees represented by CWA consistent with the
longstanding practice of assigning such work to those
employees. Accordingly, we find that this factor favors
an award of the disputed work to employees rep-
resented by CWA.3. Area and industry practiceLake testified that employees represented by CWAhave installed five ESS telephone switching systems
on a daily basis in the Philadelphia area during the last
10 to 15 years. Further, as noted, employees rep-
resented by CWA have performed switching work for
the Employer and its predecessor for about 60 years.
There is no evidence that employees represented by
Local 98 have performed a comparable degree of the
work in dispute. Accordingly, this factor supports an
award of the work in dispute to employees represented
by CWA.4. Relative skillsThe evidence is clear that the work in dispute iscomplex and that employees represented by CWA per-
forming such work receive particularized training to
perform their work tasks. Lake testified that he has re-
ceived training at power schools and electronic switch-
ing school and has received training to lay out floors
and to put together electronic switches and cross bar
switches. There is no evidence that employees rep-
resented by Local 98 possess comparable skills or
training to perform the work in dispute. This factor fa-
vors an award of the work in dispute to employees
represented by CWA.5. Economy and efficiency of operationsThe evidence establishes that the Employer™s ownemployees represented by CWA are familiar with the
work in dispute and that this work is intense, con-
centrated over a short period of time, is highly coordi-
nated, and, as noted, requires particularized training.
There is no evidence that assignment of the work to
employees represented by Local 98 would be as eco-
nomical and efficient. Accordingly, this factor favorsan award of the disputed work to employees rep-resented by CWA.ConclusionAfter considering all the relevant factors, we con-clude that employees represented by CWA are entitled
to perform the work in dispute. We reach this conclu-
sion relying on the factors of collective-bargainingagreements, company preference and past practice, area
and industry practice, relative skills, and economy and
efficiency of operations. In making this determination,
we are awarding the work to employees represented by
CWA, not to that union or its members.Scope of the AwardThe Employer and the CWA seek a broad award ap-plicable to all digital switch and power plant installa-
tion work performed by the Employer within all geo-
graphical areas in which the jurisdiction of the CWA
and Local 98 coincide. They note that previous Section
8(b)(4)(D) charges have been filed against Local 98
and contend that Local 98 has demonstrated a procliv-
ity to engage in the kind of conduct giving rise to the
present proceeding.When a union demonstrates a proclivity to engage inunlawful conduct and there is an indication that the
dispute regarding an employer™s work is likely to
recur, the Board will issue an award broad enough to
encompass the geographical area in which an employer
does business and in which the jurisdictions of the
competing unions coincide. Plumbers Local 155(Allied/Hussman), 222 NLRB 796 (1976).In Electrical Workers IBEW Local 98 (Lucent Tech-nologies), 324 NLRB 226 (1997), the Board found, ina parallel Section 10(k) proceeding, that reasonable
cause exists to believe that Local 98 violated Section
8(b)(4)(D) with regard to a dispute between Local 98
and CWA concerning the Employer™s installation of
telecommunications wiring. In that proceeding, like the
present case, Local 98 claimed the work in dispute and
then engaged in picketing to prevent the Employer™s
CWA-represented employees from performing the
work in dispute. Although the work in dispute in both
cases is not identical, these parallel cases demonstrate
a proclivity on the part of Local 98 to engage in un-
lawful conduct in order to obtain work in dispute per-
formed by the Employer. These cases also demonstrate
that there is a continuous controversy between Local
98 and CWA regarding the Employer™s installation of
various forms of telecommunications equipment.4InVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00232Fmt 0610Sfmt 0610D:\NLRB\324.029APPS10PsN: APPS10
 233ELECTRICAL WORKERS IBEW LOCAL 98 (LUCENT TECHNOLOGIES)5We find no merit to Local 98™s contention that entry of a broadaward would deprive Local 98 of due process. The record shows that
Local 98 was put on notice of the Charging Parties™ request for a
broad award at the outset of the hearing. Further, we note that the
hearing officer granted Local 98™s request for a continuance of the
hearing, in response to the positions of the Charging Parties, and that
Local 98 had ample time to prepare its case.these circumstances, which show a likelihood of recur-ring disputes and a proclivity to engage in unlawful
conduct, we find it appropriate to make a determina-
tion covering assignment of the work in dispute in the
geographical area in which the Employer does business
and in which the geographical jurisdictions of Local 98
and CWA coincide.5DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.1. Employees of Lucent Technologies, Inc., rep-resented by the Communications Workers of America,District 13 and Local 13590, AFLŒCIO, are entitled toperform the work of installing five ESS digital switch
and power plant telephone systems installed by Lucent
Technologies, Inc., wherever the geographical jurisdic-
tions of International Brotherhood of Electrical Work-
ers, Local Union No. 98 and Communications Workers
of America, District 13 and Local Union No. 13590,
AFLŒCIO, coincide.2. International Brotherhood of Electrical Workers,Local Union. No. 98 is not entitled by means pro-
scribed by Section 8(b)(4)(D) of the Act to force or re-
quire Lucent Technologies, Inc. to assign the disputed
work to employees represented by it.3. Within 10 days from this date, InternationalBrotherhood of Electrical Workers, Local Union No.
98 shall notify the Regional Director for Region 4 in
writing whether it will refrain from forcing Lucent
Technologies, Inc., by means proscribed by Section
8(b)(4)(D), to assign the disputed work in a manner in-
consistent with this determination.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00233Fmt 0610Sfmt 0610D:\NLRB\324.029APPS10PsN: APPS10
